Citation Nr: 1109692	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-07 706	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for lung cancer for the purpose of accrued benefits.  

2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's son 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran had active service from May 1968 to May 1974.  The Veteran died in November 2007 and the appellant is his surviving spouse.  
 
This case comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi, (RO).  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam War, and exposure to Agent Orange is presumed.

2.  Lung or esophageal cancer is not shown in service or within one year thereof. 

3.  The Veteran's amended death certificate listed the cause of the Veteran's death as cardiopulmonary arrest due to esophageal lung cancer.  

4.  At the time of the Veteran's death, a claim for service connection for lung cancer was pending and the appellant filed an accrued benefits claim within one year of the Veteran's death.  

5.  The Veteran's lung cancer was not a primary cancer, but rather the result of esophageal cancer that had metastasized to his lungs.  

6.  At the time of the Veteran's death, service connection was in effect for post-traumatic stress disorder, rated as 70 percent disabling; monomelic amotrophy of the left upper extremity, rated as 40 percent disabling; and hemorrhoids, rated noncompensable. 

7.  The medical evidence of record does not show that a disability that can be related to service caused or contributed to the Veteran's death


CONCLUSIONS OF LAW

1.  The criteria for service connection for lung cancer for the purpose of accrued benefits are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 (2010).

2.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The duty to notify was fulfilled in the instant case by letters dated in December 2007 and July 2008 that informed the appellant of the information and evidence necessary to prevail in his claims.  The July 2008 letter was compliant with Hupp v. Nicholson, 21 Vet. App. 342 (2007).

As for the duty to assist, the service treatment reports and VA and private clinical reports have been obtained.  The record does not suggest the need for a medical opinion as there is no competent evidence suggesting that the Veteran incurred lung cancer as a result of service or that the Veteran's death was the result of symptomatology or pathology incurred as a result of service.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  

II. Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are some disabilities, including cancers, for which service connection may be presumed if the disorder is manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

Regulations provide that if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders:  ischemic heart disease, Parkinson's disease, B cell leukemia, chloracne or other acneform disease consistent with chloracne; Type 2 diabetes mellitus (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The law governing claims for accrued benefits provides that, upon the death of a Veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died. 38 U.S.C. § 5121(a).

The Veteran must have had a claim pending at the time of his death for accrued benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an application for accrued benefits must be filed within 1 year after the date of death.  38 C.F.R. § 3.1000(c).  Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or the evidence physically or constructively of record at the time of the Veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, the appellant cannot furnish additional evidence that could be used to substantiate her claim, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death. 38 C.F.R. § 3.1000(d)(4); see also Hayes v. Brown, 4 Vet. App. 353 (1993).

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).

The Veteran's amended death certificate listed the cause of the Veteran's death as cardiopulmonary arrest due to esophageal lung cancer.  The essence of the appeal at bar is that service connection for lung cancer for accrued benefits is warranted on a presumptive basis as due to exposure to Agent Orange during the Veteran's service in Vietnam, thereby also warranting entitled to service connection for the cause of the Veteran's death.  

At the time of the Veteran's death, service connection was in effect for post-traumatic stress disorder, rated as 70 percent disabling; monomelic amotrophy of the left upper extremity, rated as 40 percent disabling; and hemorrhoids, rated noncompensable.  Also at the time of the Veteran's death, a claim for service connection for lung cancer submitted by the Veteran in July 2007 was pending at the RO.  As the appellant filed a claim for accrued benefits that was received in December 2007 within one month of the Veteran's death in November 2007, the requirements for a timely filed accrued benefits claim have been met.  38 C.F.R. § 3.1000(c).  In addition, as the Veteran served in Vietnam, and there is no affirmative evidence of non-exposure, he is presumed to have been exposed to herbicides during service.  38 U.S.C.A. § 1116(f).  

It is the case that lung cancer, and not esophageal cancer, is listed as one of the diseases presumed to be due to exposure to herbicides at 38 C.F.R. § 3.309(e).  However, a presumptive cancer, such as lung cancer, which develops as a result of a metastasizing non-presumptive cancer may not be service-connected under 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.307(a).  See VAOPGCPREC 18-97 (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure); see also Darby v. Brown, 10 Vet. App. 243 (1997) (the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site); see also Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (the presumption of service connection for liver cancer did not apply because the medical evidence revealed that carcinoma of the liver was a result of metastasis from colon cancer, rather than from primary liver cancer).  

While the Board is sympathetic to the appellant and has carefully considered her testimony presented to the Board, the record simply shows that rather than being a primary cancer that caused the Veteran's death, the Veteran's lung cancer occurred due to the Veteran's esophageal cancer that metastasized to this location.  In this regard, the evidence reflected that the Veteran presented for treatment with VA in June 2007 with a 40 pound weight loss over the prior ten months, complaints of throat pain for the prior two to three weeks, and a recent onset of dysphagia/odynophagia.  A CT scan in that month showed an esophageal mass with lymph nodes less than 1 centimeter in size.  It was indicated at that time that metastases was a likely possibility but needed further confirmation.  A PET scan in July 2007 demonstrated an esophageal malignancy with mediastinal lymph node metastasis, a 4 cm hypermetabolic mass or infiltrate located in the right lower lobe which was said to demonstrate some central necrosis and possible malignant process and small right sided pleural effusion with mild metabolic activity.  Thereafter, an esophogram on August 10, 2008, confirmed a fistulous tract into the right lung cavity.  The cancer board prescribed initial treatment with radiation followed by chemotherapy.  The Veteran was transferred for hospice care in September 2007 prior to his death in November 2007.  

Given the clear evidence of record that the cancer which caused the Veteran's death was not a primary cancer that originated in the lung, but instead had spread to this location from the esophagus, the appellant is not entitled to the presumption of service connection for lung cancer based on exposure to herbicides under 38 C.F.R. § 3.307(a), and must instead establish that the cancer that caused the Veteran's death had its onset during service or is related to an in-service disease or injury.  See supra, VAOPGCPREC 18-97, Darby, Ramey, supra.  In this case, the service treatment reports, to include the reports from the August 1974 separation examination, do not reflect any evidence of esophageal or lung cancer.  The post-service evidence also does not contain any medical finding or opinion linking the Veteran's cancer to service, which weighs heavily against the claim.  Hickson, supra.  Also weighing against the claim is the fact the first evidence of the Veteran's cancer is dated in 2007, over 30 years after separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  
 
As for the assertions of the appellant, including in sworn testimony to the Board, that the cancer that caused the Veteran's death was incurred as a result of service, to include exposure to Agent Orange therein, such assertions cannot be used to establish a claim as a layperson is not qualified to render a medical opinion regarding the etiology of disorders and disabilities.  Espiritu; cf. Jandreau.  In short therefore, as the preponderance of the evidence is against the claims for entitlement to service connection for lung cancer for the purpose of accrued benefits and service connection for the cause of the Veteran's death, the doctrine of reasonable doubt is not for application and these claims must be denied.  Gilbert, supra.  
 

ORDER

Service connection for lung cancer for the purpose of accrued benefits is denied.  

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


